Citation Nr: 0842441	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-25 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for mild 
bilateral shin splints with tibia pain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for a disability 
claimed as chest pain and a breathing disorder, presently 
diagnosed as asthma.

8.  Entitlement to service connection for a low back 
disorder.

9.  Entitlement to service connection for an upper back 
disorder.

10.  Entitlement to service connection for a bilateral 
shoulder disorder.

11.  Entitlement to service connection for a leg length 
discrepancy.

12.  Entitlement to service connection for pelvic tilt.

13.  Entitlement to service connection for scoliosis. 

14.  Entitlement to service connection for a psychiatric 
disorder claimed as depression.

15.  Entitlement to service connection for migraine 
headaches.

16.  Entitlement to service connection for tremor, claimed as 
trembling of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had a period of initial active duty for training 
from September to December 1998.  After this she was 
discharged and served on inactive duty in the National Guard.  
She had a period of active duty from January to August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issues of service connection for:  upper and lower back 
disorders, shoulder disorders, leg length discrepancy, pelvic 
tilt, scoliosis, a psychiatric disorder, headaches, and a 
tremor are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of:  hypertension, 
fibromyalgia, sleep apnea, a right ankle disorder, or a knee 
disorder.

2.  There is no evidence of chest pain or a breathing 
disorder during active service.  

3.  The veteran has a current diagnosis of asthma. 

4.  There is no competent medical evidence linking the 
veteran's current asthma to active military service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.  Fibromyalgia was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002);  38 C.F.R. § 3.303 (2008).  

3.  Sleep apnea was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2008). 

4.  A right ankle disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002);  38 C.F.R. § 3.303 (2008).  

5.  A bilateral knee disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2008).

6.  Asthma, claimed as chest pain and a breathing disorder, 
was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided this notice in a letter 
dated May 2004, which was prior to the rating decision which 
denied service connection for disabilities in question.  A 
subsequent letter was provided in March 2005 and the issues 
were thereafter readjudicated by a statement of the case 
dated in June 2005.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was not provided this 
information.  However the veteran is not prejudiced by the 
lack of notice with respect to the issues of effective date 
and degree of disability as service connection is being 
denied for the disabilities in question.  

With respect to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the veteran was 
accorded VA Compensation and Pension examinations with 
respect to her claims for service connection.  Additionally, 
private and VA treatment records have been obtained, and 
these records adequately address the veteran's complaints.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; private medical records; VA medical 
treatment records; and, VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for service connection.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  The requirement of 90 days of 
service means active, continuous service.  38 C.F.R. § 3.307 
(a)(1) (2008). 

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training [ADT or ACDUTRA] during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any 
period of inactive duty training [IDT or INACDUTRA] during 
which the individual concerned was disabled or died from an 
injury incurred in or aggravated in line of duty."  
38 U.S.C.A. § 101(24) (West 2002).  Put another way, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training, or for injury incurred during  
inactive duty training.  The veteran generally claims that 
all her disabilities are the result of her periods of active 
duty in 1998 and 2003.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

As noted in the introduction section above, the veteran had a 
period of initial active duty for training from September to 
December 1998.  After this she was discharged and served on 
inactive duty in the National Guard.  She had a period of 
active duty from January to August 2003.  

A.  Hypertension

Review of the evidence of record does not reveal any 
diagnosis of hypertension.  An April 2003 treatment record 
reveals that the veteran sought treatment for complaints of 
headache, and depression.  When her vital signs were taken, 
she had a blood pressure reading of 156 / 93.  The treating 
physician noted that this was an elevated blood pressure and 
evaluation with three blood pressure check over five days was 
ordered.  On this evaluation the veteran's blood pressure was 
noted to be:  129/77 on day one; 130/90 on day two; and 
122/88 on day three.  Subsequently, her blood pressure was 
recorded as being 132/82 on a May 2003 treatment record.  No 
diagnosis of hypertension was made during active service.  

In September 2004, a VA examination of the veteran was 
conducted.  The examiner noted the veteran's history of her 
elevated blood pressure during service.  Initial blood 
pressure readings were 136/78, sitting, and 125/94, standing.  
On repeat testing her blood pressure was 136/78 sitting.  The 
diagnosis was "transient elevation of her blood pressure 
self reported by the patient with no clear-cut hypertension 
demonstrated today."

The veteran indicates that she receives her treatment at a VA 
medical clinic.  Review of her VA outpatient treatment 
records does not reveal a diagnosis of hypertension.  
Specifically; blood pressure readings in her treatment 
records are:  119/64 in April 2004; and 118/62 in August 
2004.  A private examination report dated May 2008 reveals a 
blood pressure reading of 114/74.

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  While she had 
a discrete instance of elevated blood pressure noted during 
service, further evaluation revealed essentially normal blood 
pressure readings.  The evidence of record shows that veteran 
has never been diagnosed with, or treated for, hypertension 
at any point either during or after active military service.  
With no evidence of a current hypertension disability, 
service connection must be denied.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.")

B.  Fibromyalgia

An April 2003 treatment record reveals that the veteran 
sought treatment for complaints of headache and depression.  
The treatment note indicated that the headaches were 
initially evaluated as migraine.  However, upon further 
evaluation it was suspected that the headaches might be 
rebound headaches resulting from over medication.  The 
assessment stated "headaches (?rebound) / ? fibromyalgia."  
Subsequent treatment records show that the diagnosis was 
migraine headaches.  No confirmed diagnosis of fibromyalgia 
was ever made.  

All VA medical treatment records and examination reports 
subsequent to service are devoid of any diagnosis of, or 
treatment for, fibromyalgia.  Except for the April 2003 
service treatment record, there is no evidence of any 
diagnosis of fibromyalgia.  Simply put, the veteran does not 
have fibromyalgia.  
With no evidence of a current disability, service connection 
must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

C.  Sleep Apnea

As noted above, the veteran was treated for symptoms of 
depression during her period of active service from January 
to August 2003.  There is no evidence of record showing any 
complaints, or diagnosis, of sleep apnea anywhere in the 
medical evidence of record.  

At the April 2004 VA examination, the examining physician 
specifically asked the veteran about her claim for sleep 
apnea.  On questioning, the veteran reported that "in 2003 
in the midst of serious difficulties with depression she was 
unable to sleep.  She describes tossing and turning in her 
bed and having restless sleep but no episodes of apnea or 
snoring."  The diagnosis was "insomnia with no evidence to 
support the diagnosis of sleep apnea."  

All the medical evidence of record is devoid of any 
complaints of, or treatment for sleep apnea.  The veteran 
does not now, and never has had, a diagnosis of sleep apnea.  
To the extent that the veteran may warrant a diagnosis of 
insomnia related to her symptoms of depression, the issue of 
service connection for a psychiatric disorder is the subject 
of remand below.  Again, the veteran does not have sleep 
apnea and with no evidence of a current disability, service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

D.  Bilateral Knees and Right Ankle

A May 2003 service treatment record reveals that a bone scan 
of the veteran was conducted which revealed mild stress 
reactions of both tibia, both knees, and the right ankle.  
However, the assessment was chronic shin splints and the 
veteran was placed on a permanent physical profile.  However, 
on separation examination in July 2003, the veteran did not 
report any symptoms related to her knees or her right ankle.  

On VA examination in September 2004, the veteran reported a 
history of a stress problem with her right ankle which was 
not currently active, along with right knee swelling during 
active service in 2003.  She indicated no further swelling of 
the knee because of decreased exercise activity since leaving 
active service.  Physical examination of the right ankle 
revealed a normal range of motion with no swelling or pain.  
Examination of the right knee revealed an essentially normal 
range of motion with flexion to 145 degrees and extension to 
0 degrees.  There was no evidence of instability or 
tenderness to palpation.  The diagnosis was "right ankle 
arthralgia not active currently.  Right knee pain with normal 
examination and no disability from this currently."

The preponderance of the evidence is against service 
connection for a right ankle disorder and a bilateral knee 
disorder.  Although mild stress reaction of the right ankle 
and both knees was noted during service, this appears to have 
been acute and transitory as opposed to chronic in nature.  
The stress reactions resolved and the veteran did not report 
any complaints related to the ankles or knees on separation 
examination.  The 2004 VA examination report reveals that 
there is no current disability of either the knees or the 
right ankle.  With no evidence of a current disability, 
service connection must be denied.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Moreover, to the extent that the 
2004 examination report indicates arthralgia of the right 
ankle, this is an indication of pain without a diagnosis of 
underlying disability.  "[P]ain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Moreover, the examiner noted that 
the condition was not active and the VA medical records are 
negative for complaints pertaining to the right ankle.  While 
the appellant is competent to state that she experiences pain 
in her right ankle, pain alone is not a disability.  In this 
case a disability subject to service connection is not shown 
by the evidence of record.   

E.  Chest Pain

The veteran claims entitlement to service connection for 
chest pain and a breathing disorder.  Review of the service 
medical records does not reveal any evidence of complaints 
of, or treatment for, any such disorder during her period of 
active service in 2003.  On her post-deployment health 
assessment dated July 2003, she specifically indicated "no" 
to the questions which asked if she had any chest pain or 
difficulty breathing.  

At the September 2004 VA examination the veteran reported 
that she had chest pain and dyspnea (shortness of breath) 
with running, but that she had not been evaluated for these 
complaints.  

Service medical records dated December 2004, March 2005, and 
October 2005 reveal that the veteran has been placed on 
physical profile.  One of the disorders indicated as the 
reason for the physical profile is complaints of chest pain 
and dyspnea on exertion.  However, the Board notes that these 
are service medical records related to the veteran's National 
Guard service after she separated from her period of active 
military service in August 2003.  There is no indication in 
these records that the veteran was on active duty when the 
symptoms of chest pain and dyspnea first occurred.  Rather, 
the evidence shows that this occurred after she separated 
from active service in 2003.  If the veteran intends to seek 
service connection for the disability on the basis that it 
was incurred in a period of service following her discharge 
from active service in August 2003, she should file that 
claim with the RO that has jurisdiction over her case. 

Private medical records dated May 2005 reveal that the 
veteran was diagnosed with asthma and treated with prescribed 
medication.  However, this medical evidence does not indicate 
the onset of or in any way link the veteran's current asthma 
to her period of active service.  

The preponderance of the evidence is against the claim for 
service connection for asthma, chest pain, and breathing 
difficulty.  There is no evidence of any complaints of, or 
treatment for, these disorders during active service.  The 
medical evidence of record reveals that the veteran had her 
onset of asthma after she separated from active service.  
Moreover, there is no medical evidence linking the current 
asthma disability to her period of active military service in 
either 1998 or 2003.  Accordingly, service connection must be 
denied.


ORDER

Service connection for hypertension is denied.

Service connection for fibromyalgia is denied.

Service connection for sleep apnea is denied.

Service connection for a right ankle disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for asthma, claimed as chest pain and a 
breathing disorder, is denied.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since all of the issues remaining on appeal 
require remand, notice that meets the requirements of 
Dingess/Hartman should be provided.

With respect to the claim for an initial compensable 
disability rating for mild bilateral shin splints with tibia 
pain, the RO granted service connection and assigned a 
noncompensable (0%) disability rating in the December 2004 
rating decision.  The veteran submitted a timely Notice of 
Disagreement with respect to this issue in February 2005.  To 
date, the RO has not issued her a Statement of the Case (SOC) 
with respect to the claim for an initial compensable 
disability rating for mild bilateral shin splints with tibia 
pain.  Under the circumstances, the Board has no discretion 
and is obliged to remand this issue to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

The veteran has numerous claims for service connection which 
are musculoskeletal in nature.  Specifically, service 
connection for: low back disorder; upper back disorder; 
bilateral shoulder disorder; leg length discrepancy; pelvic 
tilt; and scoliosis.  These claims all appear to be inter-
related and require additional VA examination.  

The claims for service connection for a psychiatric disorder, 
migraine headaches, and tremor also require additional VA 
examination as there is evidence of these disorders during 
the veteran's period of active service in 2003.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 
(2006).

2.  Issue the veteran an SOC with 
respect to her claim seeking an initial 
compensable disability rating for mild 
bilateral shin splints with tibia pain, 
to include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue. The 
RO should allow the appellant the 
requisite period of time for a 
response.

3.  Have the veteran identify all 
National Guard and reserve units in 
which she has served, and have her 
indicate if she is still serving in the 
National Guard and Reserves.  After 
obtaining this information, request 
complete copies of all of her service 
medical records from the National Guard 
/Reserve units indicated, or from any 
other record depository deemed 
appropriate.

4.  The veteran should be accorded the 
appropriate examination for mental 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of all mental disorders 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to indicate an 
opinion as the etiology of any current 
mental disorder found to be present.  
Specifically, is it as least as likely as 
not (a probability of 50 percent or 
greater) that any current psychiatric 
disability manifested during active 
service in 2003, is related to the 
symptoms of depression treated during 
active service in 2003, or is otherwise 
related to active service?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

5.  The veteran should be accorded the 
appropriate examination for headaches.  
The report of examination should include a 
detailed account of all manifestations of 
all mental disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
indicate a diagnosis of the veteran's 
headache symptoms.  Does she have a 
diagnosis of migraine headaches?  The 
examiner is also requested to indicate an 
opinion as the etiology of any current 
headache disorder found to be present.  
Specifically, is it as least as likely as 
not (a probability of 50 percent or 
greater) that any current headache 
disability is related to service, to 
include the migraine headaches which 
manifested during active service in 2003?  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

6.  The veteran should be accorded the 
appropriate examination for tremors.  The 
report of examination should include a 
detailed account of all manifestations of 
tremors found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate a diagnosis of the veteran's 
symptoms of trembling.  The examiner is 
also requested to indicate an opinion as 
the etiology of any current tremor 
disorder found to be present.  
Specifically, is it as least as likely as 
not (a probability of 50 percent or 
greater) that any current tremor 
disability is related to service, to 
include the essential tremor noted on a 
single service medical record active 
service in 2003?  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

7.  The veteran should be accorded 
musculoskeletal examination.  The report 
of examination should include a detailed 
account of all manifestations of:  leg 
length difference; pelvic tilt, scoliosis, 
shoulder disorders, upper back pain and 
low back pain.  The physician is requested 
to provide, if possible, diagnoses related 
to each claimed disability.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to indicate the 
following:

*	Does the veteran have a leg length 
discrepancy, and if so is it 
congenital in nature or did it 
develop during active service from 
January to August 2003?  

*	Did any leg length discrepancy pre-
exist her entry into active service 
in January 2003?

*	If the leg length discrepancy is 
congenital in nature, is it a defect 
or a disease process?  

*	If the veteran has a leg length 
discrepancy, is it the cause of her 
scoliosis, pelvic tilt, and 
complaints of back and shoulder pain?  
If not, were scoliosis, pelvic tilt, 
bilateral shoulder, and upper and 
lower back conditions at least as 
likely as not (a probability of 50 
percent or greater) related to 
service?

*	If the veteran had a pre-existing leg 
length discrepancy that the examiner 
determines is a congenital or 
developmental defect, was there a 
worsening in service due to a 
superimposed injury or disease in 
service?  If the examiner instead 
determined that the condition is a 
disease process, was the disease 
aggravated (i.e. permanently 
worsened) during her period of active 
service in 2003 and, if so, was the 
aggravation due to the natural 
progress of the disease?

*	If the examiner determines that any 
other musculoskeletal condition pre-
existed active service in 2003, he or 
she should so state, explain why, and 
provide an opinion as to whether the 
pre-existing condition(s) was 
aggravated in service.  If so, then 
please state whether the increase in 
disability in service was due o the 
natural progress of the disease.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

8.  Following the above, readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and her representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


